COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-06-428-CV
 
 
IN RE 3-T EXPLORATION,
INC., JOE CREE,                               RELATORS
JOE E. CURTIS PRODUCTION CO., LTD., 
FISHER FAMILY PARTNERSHIP, 5-T 
PROPERTIES, LTD., WESLEY GREEN, 
LEONARD HUDSON DRILLING CO., 
INC., HUECO GLORIOSO OIL CO., 
MCGAHA PROPERTIES, LTD., 
WILLIAMS PETROLEUM CO., INC., 
LYNE ENERGY PARTNERS, L.P., 
REDMON OIL COMPANY, PROTECH 
MANAGEMENT CO., INC., AND OAK 
GROVE HOLDINGS, L.P.                                                                        
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators=
petition for writ of mandamus is denied.
 




Relators
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL B: 
GARDNER, LIVINGSTON, and MCCOY, JJ.
 
DELIVERED: 
November 27, 2006




    [1]See
Tex. R. App. P. 47.4.